


116 HR 8155 IH: Restricting the Use of Solitary Confinement Act of 2020
U.S. House of Representatives
2020-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8155
IN THE HOUSE OF REPRESENTATIVES

September 1, 2020
Mrs. Watson Coleman introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend title 18, United States Code, to impose conditions on the use of solitary confinement in Federal prisons, and for other purposes.

 
1.Short titleThis Act may be cited as the Restricting the Use of Solitary Confinement Act of 2020. 2.Solitary confinement (a)In generalChapter 301 of title 18, United States Code, is amended by adding at the end the following: 
 
4015.Solitary confinement 
(a)In generalAny placement of an inmate in solitary confinement shall comply with the following: (1)An inmate shall not be placed in solitary confinement unless there is reasonable cause to believe that— 
(A)the inmate would create a substantial risk of immediate serious harm to another, as evidenced by recent threats or conduct; and (B)a less restrictive intervention would be insufficient to reduce this risk. The correctional facility shall bear the burden of establishing this standard by clear and convincing evidence before any agency review. An inmate who would create a substantial risk of immediate serious harm to self, or who create a substantial risk of immediate serious harm to another because of a medical reason shall be placed in an appropriate medical facility. 
(2)An inmate shall not be placed in solitary confinement for non-disciplinary reasons.  (3)An inmate shall not be placed in solitary confinement before receiving a personal and comprehensive medical and mental health examination conducted by a clinician. A preliminary examination shall be conducted by a member of the medical staff within 12 hours before confinement and the clinical examination shall be conducted within 48 hours of confinement. 
(4)An inmate shall only be held in solitary confinement pursuant to initial procedures and reviews which provide timely, fair and meaningful opportunities for the inmate to contest the confinement in such an administrative proceeding as the Director shall establish. These procedures shall include— (A)the right to an initial hearing within 72 hours of placement and a review every 15 days thereafter, in the absence of exceptional circumstances, unavoidable delays, or reasonable postponements; 
(B)the right to appear at the hearing; (C)the right to be represented at the hearing pursuant to the Defender Services Program of the Department of Justice;  
(D)an independent hearing officer; and (E)a written statement of reasons for the decision made at the hearing. 
(5)The final decision to place an inmate in solitary confinement shall be made by the administrator of the correctional facility where that inmate is held. (6)An inmate shall not be placed or retained in solitary confinement if the administrator determines that the inmate no longer meets the standard for the confinement. 
(7)A clinician shall evaluate each inmate placed in solitary confinement on a daily basis, in a confidential setting outside of the cell whenever possible, to determine whether the inmate is a vulnerable person. (8)An inmate shall not be placed in solitary confinement for more than 15 consecutive days, or for more than 20 days during any 60-day period. 
(9)An inmate held in solitary confinement shall not be denied access to food, water, medical care including emergency medical care, or any other basic necessity.  (10)An inmate shall not be directly released from solitary confinement to the community during the final 180 days of the inmate's term of incarceration, unless it is necessary for the safety of the inmate, staff, other inmates, or the public. 
(11)An inmate who is a vulnerable person described in subparagraph (B), (E), or (F) of subsection (b)(3), who would otherwise be placed in solitary confinement, shall alternately be placed in an appropriate medical or other unit as determined by the administrator. (b)DefinitionsIn this section: 
(1)ClinicianThe term clinician means a Federal or State licensed physician, except that for purposes of mental health evaluations, the term shall include a Federal or State licensed psychiatrist or psychologist, or an advanced practice nurse or clinical nurse specialist with a specialty in psychiatric nursing. (2)Solitary confinementThe term solitary confinement means confinement of an inmate in a correctional facility, pursuant to disciplinary, administrative, protective, investigative, medical, or other classification, in a cell or similarly confined holding or living space, alone or with other inmates, for approximately 20 hours or more per day, with severely restricted activity, movement, and social interaction.  
(3)Vulnerable personThe term vulnerable person means any inmate who— (A)is 25 years of age or younger;  
(B)is 65 years of age or older; (C)has a disability based on a mental illness, a history of psychiatric hospitalization, or has recently exhibited conduct, including serious self-mutilation, indicating the need for further observation or evaluation to determine the presence of mental illness; 
(D)has a developmental disability; (E)has a serious medical condition which cannot effectively be treated in isolated confinement; 
(F)is pregnant, is in the postpartum period, or has recently suffered a miscarriage or terminated a pregnancy; (G)has a significant auditory or visual impairment; or 
(H)is perceived to be lesbian, gay, bisexual, transgender, or intersex. .  (b)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following: 
 
 
4015. Solitary confinement.. 
3.ReportNot later than 270 days after the date of enactment of this Act, the Bureau of Prisons shall prepare, in consultation with other entities including human rights advocates, mental health experts, academics, and other professionals in the correction and rehabilitation area, and thereafter submit a report to the Committees on the Judiciary of the House of Representatives and of the Senate with recommendations to reduce the use of solitary confinement in Federal prisons to near zero over the 10-year period beginning on the date of the submission of the report.  